Title: From George Washington to Clement Biddle, 23 December 1779
From: Washington, George
To: Biddle, Clement


        
          Sir
          Head Quarters Morris Town Decr 23d 1779
        
        I have received your favour of this date, inclosing a Copy of Mr Blanes letter requesting you to furnish him, for the Commissaries department with a quantity of the Indian Corn laid in for the use of your own—Notwithstanding the loss of some horses as you observe may be the consequence of affording him the supply—the present distress of the Army for the want of flour is such, that I cannot hesitate to give you my consent to the measure, & request you to have it effected as soon as possible. I am Sir Yr Mo. Obet servt
        
          Go: Washington
        
      